Name: Commission Implementing Regulation (EU) 2019/162 of 1 February 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  European construction;  Asia and Oceania;  international trade
 Date Published: nan

 4.2.2019 EN Official Journal of the European Union L 32/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/162 of 1 February 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) Annex IV to Regulation (EC) No 1210/2003 lists natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein covered by the freezing of funds and economic resources and by a prohibition to make funds or economic resources available. (3) On 29 January 2019, the Sanctions Committee of the United Nations Security Council decided to remove eight entries from the list of persons or entities to whom the freezing of funds and economic resources should apply. (4) Annexes III and IV to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in Annex I to this Regulation. Article 2 Annex IV to Regulation (EC) No 1210/2003 is amended as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX I In Annex III to Council Regulation (EC) No 1210/2003, the following entries are deleted: 45. GENERAL ESTABLISHMENT FOR HOSPITALITY AFFAIRS. Address: P.O. Box 240, Hay Al-Wihda, Al-Wathik Square, Baghdad, Iraq. 50. GENERAL ESTABLISHMENT FOR TRAVEL AND TOURIST SERVICES. Address: P.O. Box 10028, Karrada, No. 19, Hay Al-Wadha, Mahala (904), Baghdad, Iraq. 93. NATIONAL COMPUTER CENTRE. Address: P.O. Box 3267, Saadoun Nafoora Square, Baghdad, Iraq. 121. STATE CONTRACTING BUILDINGS COMPANY (alias STATE COMPANY FOR BUILDING CONTRACTS). Address: P.O. Box 19036, Al Nahda Area, Baghdad, Iraq. 149. STATE ENTERPRISE FOR RUBBER INDUSTRIES. Address: P.O. Box 71, Diwaniya, Iraq. 175. STATE ORGANISATION FOR BUILDINGS (alias (a) STATE ORGANISATION OF BUILDING, (b) DESIGN AND STUDIES SECTION, (c) GENERAL ESTABLISHMENT OF BUILDINGS FOR CENTRAL REGION, (d) GENERAL ESTABLISHMENT OF BUILDINGS FOR NORTHERN REGION, (e) GENERAL ESTABLISHMENT OF BUILDINGS FOR SOUTHERN REGION). Addresses: (a) Museum Square, Karkh, Baghdad, Iraq; (b) Mosul, left side, near Al Hurya Bridge, P.O. Box 368, Baghdad, Iraq; (c) Karkh, Karadat Mariam, Baghdad, Iraq; (d) Maysan, Iraq. 189. STATE ORGANISATION FOR TOURISM. Addresses: (a) P.O. Box 2387, Alwiyah, Saadoon St., Karrada Al Basra, Baghdad, Iraq; (b) Al-Masbah, near Al Fatih Square, Baghdad, Iraq. ANNEX II In Annex IV to Council Regulation (EC) No 1210/2003, the following entry is deleted: 94. AL-HUDA STATE COMPANY FOR RELIGIOUS TOURISM (alias (a) AL-HUDA FOR RELIGIOUS TOURISM COMPANY, (b) AL-HODA STATE COMPANY FOR RELIGIOUS TOURISM, (c) AL-HODA FOR RELIGIOUS TOURISM COMPANY). Address: Iraq.